IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44102

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 767
                                                )
       Plaintiff-Respondent,                    )   Filed: November 7, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JAMES PATRICK KILROY, SR.,                      )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of thirteen years, for sexual abuse of a child
       under the age of sixteen years, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Ben P. McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       James Patrick Kilroy, Sr., pled guilty to sexual abuse of a child under the age of sixteen
years. Idaho Code § 18-1506. The district court sentenced Kilroy to a unified term of twenty-
five years with thirteen years determinate. Kilroy appeals asserting that the district court abused
its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kilroy’s judgment of conviction and sentence are affirmed.




                                                   2